Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Daniel Drexler on August 22, 2022.

The application has been amended as follows: 

Claim 1 is amended: A method of providing a laminated vacuum insulated glass unit, wherein the method comprises: 
providing a lamination assembly comprising:
a vacuum insulated glass unit comprising at least two glass sheets separated by a plurality of support structures distributed in a gap between the glass sheets, and a lamination layer arranged between one of the glass sheets of the vacuum insulated glass unit and a further sheet, 
laminating the further sheet to the vacuum insulated glass unit by heating the lamination assembly so as to provide a single-side laminated vacuum insulated glass unit,
wherein heating the lamination assembly comprises:
subjecting the further sheet to a first heating temperature by means of a first heating arrangement, and 
simultaneously subjecting the glass sheet of the vacuum insulated glass unit facing away from the further sheet to a second temperature by means of a second heating arrangement, 
wherein the first heating temperature is higher than the second heating temperature.








Claim 2 is amended: [[A]] The method according to claim 1, wherein [[the]] an initial heating temperature at [[the]] an outwardly facing major surface of the further sheet is higher than [[the]] an initial heating temperature at an outwardly facing 

Claim 3 is amended: [[A]] The method according to claim 1, wherein an outer major surface of the glass sheet of the vacuum insulated glass unit an outwardly facing major surface of the further sheet, thereby providing that said first heating temperature is higher than the second heating temperature. 

Claim 4 is amended: [[A]] The method according to claim [[1]] 3, wherein said further sheet is heated by means of conduction heating, and said time delay provides a delayed conduction heating at the outwardly facing major surface of the glass sheet of the vacuum insulated glass unit facing away from the further sheet. 




Claim 6 is amended: [[A]] The method according to claim 1, wherein higher first heating temperature 

Claim 7 is amended: [[A]] The method according to claim 1, wherein the further sheet and the glass sheet of the vacuum insulated glass unit facing away from the further sheet 

The beginning of Claims 10, 26, 27, and 28 is amended as follows: “[[A]] The method according to…”

Claim 11 is amended: [[A]] The method according to claim 1, wherein more thermal heat energy is provided by the first heating arrangement than the second heating arrangement

Claim 12 is amended: [[A]] The method according to claim 1, wherein more thermal heat energy is provided to the further sheet 

Claim 13 is amended: [[A]] The method according to claim [[11]] 12, wherein the amount of thermal energy provided to the further sheet is at least 1.5 times higher than the amount of thermal energy provided to heat the glass sheet of the vacuum insulated glass unit facing away from the further sheet

Claim 14 is amended: [[A]] The method according to claim 1, wherein the lamination assembly is arranged between first and second heating bodies comprising heating surfaces transferring heat to the 

Claim 16 is amended: [[A]] The method according to claim 14, wherein said heating bodies comprise clamping bodies configured to be displaced by one or more clamping body displacers to provide a compression pressure.

Claim 18 is amended: [[A]] The method according to any of claim 14, wherein one or more resilient layers [[is]] are arranged between the lamination assembly and at least one of said heating surfaces.

Claim 25 is amended: A method of providing a laminated vacuum insulated glass unit, wherein the method comprises: 
providing a lamination assembly comprising:
a vacuum insulated glass unit comprising at least two glass sheets separated by a plurality of support structures distributed in a gap between the glass sheets, and 
a lamination layer arranged between one of the glass sheets of the vacuum insulated glass unit and a further sheet, 
arranging said lamination assembly between first and second clamping bodies having respective clamping surfaces, wherein at least one of said clamping surfaces is configured to be displaced by one or more clamping body displacers to change the distance between the clamping surfaces, 
wherein a controller controls said one or more clamping body displacers to provide a compression pressure to the lamination assembly with 
subjecting the further sheet to a conduction heating between said clamping bodies by means of a first heating arrangement, and subjecting [[the]] a surface of the lamination assembly facing away from the further sheet to a conduction heating between said clamping bodies by means of a second heating arrangement, 
wherein the start of the conduction heating of the surface of the lamination assembly facing away from the further sheet is time delayed compared to the start of said conduction heating of the further sheet.

Claim 33 is amended: [[A]] The method according to any of claim 25, wherein said time delay provides [[that]] more thermal heat energy the further sheet than to the surface facing away from the further sheet

Claim 46 is amended: 
A method of providing a laminated vacuum insulated glass unit, wherein the method comprises: 
providing a lamination assembly comprising: 
a vacuum insulated glass unit comprising at least two glass sheets separated by a plurality of support structures distributed in a gap between the glass sheets, and 
a lamination layer arranged between one of the glass sheets of the vacuum insulated glass unit and a further sheet, and
laminating the lamination assembly by simultaneously heating the further sheet using a first heating arrangement and an outer surface of the vacuum insulated glass unit facing away from the further sheet using a second heating arrangement to form a single-side laminated vacuum insulated glass unit, wherein more thermal heat energy is provided to the further sheet than the outer surface of the vacuum insulated glass unit facing away from the further sheet

Claim 47 is cancelled.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Lamination, on one or both sides, to vacuum insulated glass (VIG) is known in the prior art by heating a bonding layer to a softening temperature (See, for example, Collins et al., US 6,071,575, col. 2, lines 24-30), but the prior art is silent as to the specifics of heating, or else teachings attachment methods unrelated to the instant process such as injection or autoclaving.  It would have been apparent known glass lamination methods/system would have been suitable for the heating as described in Collins et al.  
When forming an interlayer between glass substrates, such as would be required between the outer layers of the VIG and the other substrate in the instant invention, it is known to limit a temperature gradient across the thickness, wherein heating methods from one or both sides are known for doing so (See, for example, Sklyarevich et al., US2007/0034317, Fig. 2 and page 3, paragraphs [0029]-[0035], indicating providing heat from one of both sides can help reduce heat gradients during lamination, which is desirable; and indicating heating on a second side can reduce the gradient as in 2(d)).  Thus, Examiner submits when performing single-sided lamination, heating from one or both sides likely would have been obvious, as would limiting the heat gradient between the lamination layers.  
However, when heating from both sides for single sided lamination of a VIG unit, the laminate is further away from the far side heater, and thus there is no motivation less heat should be provided to the far side away from the lamination side if the goal of the heat is solely to provide even heating to the laminate, as is typically the motivation in standard glass lamination.  This is especially true in the instant situation for a VIG, since if this heat is provided solely for reducing the lamination gradient, as in the prior art, the far-side heater would have more distance and insulation to travel through to heat the lamination area.  Thus, the instant invention is different from standard duel side heating in glass lamination in that the opposing side heating is not solely for providing lamination heat to improve the bonding, but to limit the gradient across the VIG unit, a consideration not present in standard glass lamination.  
Although there are teachings in the art indicating that gradients across individual panes of glass in manufacturing VIG units are disadvantageous for durability (See Mikkelsen et al., US2018/0238104, Abstract, teaching temperature gradients across VIG glass panes during manufacture may limit their strength), this is different from the thickness gradients occurring during subsequent lamination addressed by the current invention.  Nothing in the prior art indicates when a pre-made VIG unit is laminated on one side, there should also be heat applied to the opposite side such that the opposite side receives less heat than the lamination side.  The prior art indicates for single side lamination, heating would likely either occur on the lamination side only, or by providing equivalent heating to both sides in standard glass lamination devices, or else more heat from the reverse side to reduce the heat gradient within the bonding layer. There are no specific suggestions to reduce temperature gradients across the thickness of a VIG during lamination such as is addressed by the heating process as claimed.  Thus, it cannot be considered obvious to utilize two separate heating arrangements one providing heat to the lamination side of a VIG, the other providing less heat to the non-lamination side, during single-side lamination of the VIG, because no such process is specifically taught, nor are there specific teachings to limit temperature gradients in the thickness direction across VIGs during post-processing lamination.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT W DODDS whose telephone number is (571)270-7653. The examiner can normally be reached M-F 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on 5712705038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SCOTT W DODDS/           Primary Examiner, Art Unit 1746